Exhibit 10.2

March 29, 2010

Mr. Joseph G. NeCastro

1815 Keys Crescent Lane

Cincinnati, OH 45206

Re: Employment Agreement

Dear Joe:

Scripps Networks Interactive, Inc. (the “Company”) agrees to employ you and you
agree to accept such employment upon the following terms and conditions:

 

l. Term. Subject to the provisions for earlier termination provided in paragraph
10 below, the term of your employment hereunder shall become effective as of
January 1, 2010 and continue until December 31, 2013. Such period shall be
referred to as the “Term,” notwithstanding any earlier termination of your
employment for any reason. The Company shall provide you with at least ninety
(90) days’ written notice prior to the expiration of the Term, as originally
provided or as automatically renewed in accordance with the next sentence of
this paragraph 1, if the Company does not intend to continue to employ you
beyond the expiration of the original or any such renewed Term. If the Company
does not provide you with such notice and the Company and you do not agree in
writing to renew or extend this Agreement or enter into a new employment
agreement upon the expiration of the Term the Term shall automatically renew for
up to two successive one-year terms.

 

2. Duties. You will be the Chief Administrative Officer and Chief Financial
Officer reporting to the President and Chief Executive Officer of the Company
(“Reporting Senior”). You agree as a member of management to devote
substantially all your business time, and apply your best reasonable efforts, to
promote the business and affairs of the Company and its affiliated companies
during your employment. You will perform such duties and responsibilities
commensurate with your position and title during the Term, and as may be
reasonably assigned to you from time to time by your Reporting Senior. You shall
not, without the prior written consent of the Company, directly or indirectly,
during the Term, other than in the performance of duties naturally inherent to
the businesses of the Company and in furtherance thereof, render services of a
business, professional, or commercial nature to any other person or firm,
whether for compensation or otherwise; provided, however, that so long as it
does not materially interfere with the performance of your duties hereunder, you
may serve as a director, trustee or officer of, or otherwise participate in,
educational, welfare, social, religious, civic, professional, or trade
organizations. Your principal place of employment shall be in Cincinnati, Ohio.

 

3. Compensation.

 

  (a)

Annual Salary. For all the services rendered by you in any capacity under this
Agreement, the Company agrees to pay you $735,000 a year in base salary (“Annual
Salary”), less applicable



--------------------------------------------------------------------------------

Joseph G. NeCastro

March 29, 2010

Page 2

 

  deductions and withholding taxes, in accordance with the Company’s payroll
practices as they may exist from time to time during the Term. Your Annual
Salary may be increased by the Company’s Compensation Committee in conjunction
with your annual performance review conducted pursuant to the guidelines and
procedures of the Company applicable to similarly situated executives, but in no
event shall your Annual Salary be less than the annual salary amount established
under this paragraph 3(a) for the immediately previous calendar year.

 

  (b) Annual Incentive. During your employment hereunder, you shall be eligible
to participate in the Company’s applicable Annual Incentive Plan, as amended, or
any successor to such plan (the “Annual Incentive Plan”) with a target annual
incentive opportunity of 75% of your Annual Salary as established under
paragraph 3(a) (“Annual Incentive”). The Annual Incentive amount actually paid
shall be based on your attainment of, within the range of the minimum and
maximum performance objectives, strategic and financial goals established for
you by the Company and approved by the Company’s Compensation Committee. The
Company shall pay to you any Annual Incentive under this paragraph 3(b) in
accordance with the terms and subject to the conditions of the Annual Incentive
Plan.

 

  (c) Equity Grant. On March 29, 2010 (the “Grant Date”), the Company shall
grant to you a restricted share unit award (the “Restricted Share Unit”) that
covers 76,065 units. The Restricted Share Unit shall be granted upon the terms,
and subject to the conditions, of the 2008 Long-Term Incentive Plan and the
award agreement evidencing the grant of the Restricted Share Unit.

 

4. Benefits. During your employment hereunder, you shall be eligible to
participate in all equity incentive plans of the Company applicable to similarly
situated executives of the Company in accordance with the terms of each plan, as
shall be determined by the Company’s Compensation Committee. During your
employment hereunder, you shall also be entitled to participate in any employee
retirement, pension and welfare benefit plan or program available to similarly
situated executives of the Company, or to the Company’s employees generally, as
such plans and programs may be in effect from time to time, including, without
limitation, pension, profit sharing, savings, estate preservation and other
retirement plans or programs, 401(k), medical, dental, life insurance,
short-term and long-term disability insurance plans, accidental death and
dismemberment protection, travel accident protection, and all other plans that
the Company may have or establish from time to time and in which you would be
entitled to participate under the terms of the applicable plan. This provision
is not intended, nor shall it have the effect of, reducing any benefit to which
you were entitled as of the effective date of this Agreement. However, this
provision shall not be construed to require the Company to establish any
welfare, compensation or long-term incentive plans, or to prevent the
modification or termination of any plan once established, and no action or
inaction with respect to any plan shall affect this Agreement. You shall be
entitled to be reimbursed by the Company for tax and financial planning up to a
maximum of $15,000 per year, and for the annual membership fees and other dues
associated with one luncheon club. In addition, the Company shall pay the cost
of an annual “senior executive” physical examination.

 

5. Business Expenses. During your employment hereunder, upon delivery of proper
documentation in accordance with the Company’s expense reimbursement policy, the
Company shall reimburse you for reasonable travel and other expenses incurred in
the performance of your duties as are customarily reimbursed to similarly
situated executives of the Company.

 

6.

Entitlements in Event of Death. In the event of your death during your
employment hereunder, your surviving spouse if you are married or your estate if
you are not married shall, within 60 days of the date or your death, receive a
lump sum payment equal to your Annual Salary. Also, if your spouse and/or
dependents were covered under a Company medical and/or dental plan at the time
of your death, your surviving spouse if you are married or your estate if you
are not married shall receive a



--------------------------------------------------------------------------------

Joseph G. NeCastro

March 29, 2010

Page 3

 

  lump sum payment equal to 18 times the monthly COBRA premium rate for
continuing such coverage for such covered individuals in effect at the time of
your death, which payment shall be grossed-up to cover the taxes applicable to
such payment and paid within 60 days after your death. In addition, your
surviving spouse if you are married or your estate if you are not married shall
receive (i) any Annual Incentive earned in the prior calendar year, but that has
not yet been paid, in accordance with the terms of the Annual Incentive Plan;
(ii) a lump sum payment equal to the target Annual Incentive opportunity for the
calendar year of your death, multiplied by the number of years and fractions
thereof in the period commencing on January 1 of the calendar year of your death
and ending on the first anniversary of your death (with each full and partial
month counting as one-twelfth (1/12th) of a year) payable, less applicable
deductions and withholding taxes, within 60 days after your death; which such
Annual Incentive shall be in lieu of any Annual Incentive that you would have
otherwise been entitled to receive under the terms of the Annual Incentive Plan
for that year; and (iii) reimbursement for all documented business expenses
previously incurred for which you have not been reimbursed.

 

7. Entitlements in Event of Permanent Disability. In the event of your permanent
disability during your employment hereunder (as defined under and covered by a
Company employee disability plan), your employment hereunder shall terminate.
However, within 60 days of the date of your permanent disability, you shall
receive a lump sum payment equal to your Annual Salary, which payment shall
serve as an offset to any benefits provided under the applicable Company
employee disability plan to the extent provided in that plan. Also, if you, your
spouse and/or dependents were covered under a Company medical and/or dental plan
at the time of your permanent disability, you will receive a lump sum payment
equal to 18 times the monthly COBRA premium in effect at the time of your
disability for such coverage, which payment shall be grossed-up to cover the
taxes applicable to such payment and shall be made within 60 days after your
disability, unless, pursuant to the then-applicable Company employee disability
plan, such coverage is available to you (and your covered spouse and dependents)
at no cost for a period of at least one year. In addition, you shall receive
(i) any Annual Incentive earned in the prior calendar year, but that has not yet
been paid, in accordance with the terms of the Annual Incentive Plan; (ii) a
lump sum payment equal to the target Annual Incentive opportunity for the
calendar year of your disability, multiplied by the number of years and
fractions thereof in the period commencing on January 1 of the calendar year of
your death and ending on the first anniversary of your death (with each full and
partial month counting as one-twelfth (1/12th) of a year), payable, less
applicable deductions and withholding taxes, within 60 days after your
disability; which such Annual Incentive shall be in lieu of any Annual Incentive
that you would have otherwise been entitled to receive under the terms of the
Annual Incentive Plan for that year; and (iii) reimbursement for all documented
business expenses previously incurred for which you have not been reimbursed.

 

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
your continuing or future participation in any plan, program, policy or practice
provided by the Company or its affiliates and for which you may qualify. Amounts
that are vested benefits or that you are otherwise entitled to receive under any
plan, policy, practice or program of or any contract or agreement with the
Company or its affiliates at or subsequent to the date of termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

9. Non-Competition, Confidential Information, Etc.

 

  (a)

Non-Competition. You agree that your employment with the Company is on an
exclusive basis and that, while you are employed by the Company, you will not
engage in any other business activity that would otherwise conflict with your
duties and obligations (including your commitment of substantially all business
time) under this Agreement. You agree that, during the



--------------------------------------------------------------------------------

Joseph G. NeCastro

March 29, 2010

Page 4

 

  Non-Compete Period (as defined below), you shall not directly or indirectly
engage in or participate as an owner, partner, stockholder, officer, employee,
director, agent of or consultant for any business competitive with any business
of the Company, without the prior written consent of the Company; provided,
however, that this provision shall not prevent you from investing as a
less-than-one-percent (1%) stockholder in the securities of any company listed
on a national securities exchange or quoted on an automated quotation system.
The Non-Compete Period shall cover the entire Term; provided, however, that, if
your employment terminates before the end of the Term, the Non-Compete Period
shall terminate, if earlier, (i) six (6) months after you terminate your
employment for Good Reason or the Company terminates your employment without
Cause, or on such earlier date as you may make the election under paragraph 9(i)
(which relates to your ability to terminate your obligations under this
paragraph 9(a) in exchange for waiving your right to certain compensation and
benefits); or (ii) twelve (12) months after the Company terminates your
employment for Cause. (Defined terms used without definitions in the preceding
sentence have the meanings provided in paragraphs 10(a) and (b).)

 

  (b) Confidential Information. You agree that, during the Term or at any time
thereafter: (i) you shall not use for any purpose other than the duly authorized
business of the Company, or disclose to any third party, any information
relating to the Company or any of its affiliated companies which is proprietary
to the Company or any of its affiliated companies (“Confidential Information”),
including any trade secret or any written (including in any electronic form) or
oral communication incorporating Confidential Information in any way (except as
may be required by law or in the performance of your duties under this Agreement
consistent with the Company’s policies); and (ii) you will comply with any and
all confidentiality obligations of the Company to a third party, whether arising
under a written agreement or otherwise. Information shall not be deemed
Confidential Information which: (x) is or becomes generally available to the
public other than as a result of a disclosure by you or at your direction or by
any other person who directly or indirectly receives such information from you,
or (y) is or becomes available to you on a non-confidential basis from a source
which is entitled to disclose it to you.

 

  (c) No Solicitation or Interference. You agree that, during the Term and for
one (1) year thereafter, no matter how the Term ends, you shall not, directly or
indirectly:

 

  (i) employ or solicit the employment of any person who is then or has been
within six (6) months prior thereto, an employee, independent contractor or
consultant of the Company or any of its affiliated companies; or

 

  (ii) interfere with, disturb or interrupt the relationships (whether or not
such relationships have been reduced to formal contracts) of the Company or any
of its affiliated companies with any talent, production companies, vendors,
advertisers (including, without limitation their agencies or representatives),
sponsors, distributors, customers, suppliers, agents, consultants or independent
contractors.

 

  (d)

Ownership of Works. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services to the Company or any of its affiliates during your employment
with the Company and/or any of its affiliated companies and any works in
progress resulting from such services, shall be works-made-for-hire and the
Company shall be deemed the sole owner throughout the universe of any and all
rights of every nature in such works, whether such rights are now known or
hereafter defined or discovered, with the right to use the works in perpetuity
in any manner the Company determines in its sole discretion without any further
payment to you. If, for any reason, any of such results and proceeds are not
legally deemed a work-made-for-hire and/or there are any rights in such results
and proceeds which do not accrue to the Company under the preceding sentence,
then you



--------------------------------------------------------------------------------

Joseph G. NeCastro

March 29, 2010

Page 5

 

  hereby irrevocably assign and agree to assign any and all of your right, title
and interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of every nature in the
work, whether now known or hereafter defined or discovered, and the Company
shall have the right to use the work in perpetuity throughout the universe in
any manner the Company determines in its sole discretion without any further
payment to you. You shall, as may be requested by the Company from time to time,
do any and all things which the Company may deem useful or desirable to
establish or document the Company’s rights in any such results and proceeds,
including, without limitation, the execution of appropriate copyright, trademark
and/or patent applications, assignments or similar documents and, if you are
unavailable or unwilling to execute such documents, you hereby irrevocably
designate your Reporting Senior or his designee as your attorney-in-fact with
the power to execute such documents on your behalf. To the extent you have any
rights in the results and proceeds of your services under this Agreement that
cannot be assigned as described above, you unconditionally and irrevocably waive
the enforcement of such rights. This paragraph 9(d) is subject to, and does not
limit, restrict, or constitute a waiver by the Company or any of its affiliated
companies of any ownership rights to which the Company or any of its affiliated
companies may be entitled by operation of law by virtue of being your employer.

 

  (e) Litigation.

 

  (i) You agree that, during the Term, for one (1) year thereafter and, if
longer, during the pendency of any litigation or other proceeding, and except as
may be required by law or legal process: (x) you shall not communicate with
anyone (other than your own attorneys and tax advisors), except to the extent
necessary in the performance of your duties under this Agreement, with respect
to the facts or subject matter of any pending or potential litigation, or
regulatory or administrative proceeding involving the Company or any of its
affiliated companies, other than any litigation or other proceeding in which you
are a party-in-opposition, without giving prior notice to the Company’s Chief
Legal Officer; and (y) in the event that any other party attempts to obtain
information or documents from you with respect to such matter, either through
formal legal process such as a subpoena or by informal means such as interviews,
you shall promptly notify the Company’s Chief Legal Officer before providing any
information or documents.

 

  (ii) You agree to cooperate with the Company and its attorneys, both during
employment and during the five (5) year period following termination of your
employment, in connection with any litigation or other proceeding arising out of
or relating to matters in which you were involved prior to the termination of
your employment. Your cooperation shall include, without limitation, providing
assistance to the Company’s counsel, experts or consultants, and providing
truthful testimony in pretrial and trial or hearing proceedings. In the event
that your cooperation is requested after the termination of your employment, the
Company will: (x) seek to minimize interruptions to your schedule to the extent
consistent with its interests in the matter; and (y) reimburse you for all
reasonable and appropriate out-of-pocket expenses actually incurred by you in
connection with such cooperation upon reasonable substantiation of such
expenses.

 

  (iii)

Except as required by law or legal process, or as requested by the Company’s
Chief Legal Officer, you agree that you will not testify in any lawsuit or other
proceeding which directly or indirectly involves the Company or any of its
affiliated companies, or which may create the impression that such testimony is
endorsed or approved by the Company or any of its affiliated companies. In all
events, you shall give advance notice to the Company’s Chief Legal Officer of
such testimony promptly after you become aware that you may be required



--------------------------------------------------------------------------------

Joseph G. NeCastro

March 29, 2010

Page 6

 

  to provide it. The Company expressly reserves its attorney-client and other
privileges except if expressly waived in writing.

 

  (f) Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with the Company or any of its affiliated companies shall remain
the exclusive property of the Company. In the event of the termination of your
employment for any reason, the Company reserves the right, to the extent
permitted by law and in addition to any other remedy either may have, to deduct
from any monies otherwise payable to you the following: (i) all amounts you may
directly owe to the Company or any of its affiliated companies at the time of or
subsequent to the termination of your employment with the Company; and (ii) the
reasonable value of the Company property which you retain in your possession
after the termination of your employment with the Company. In the event that the
law of any state or other jurisdiction requires the consent of an employee for
such deductions, this Agreement shall serve as such consent.

 

  (g) Non-Disparagement. During the Term hereof and for one (1) year following
the termination hereof for any reason, you shall not make, nor cause any one
else to make or cause on your behalf, any public disparaging or derogatory
statements or comments regarding the Company or its affiliated companies, or its
officers or directors; likewise, the Company’s officers will not make, nor cause
any one else to make, any public disparaging or derogatory statements or
comments regarding you.

 

  (h) Injunctive Relief. The Company has entered into this Agreement in order to
obtain the benefit of your unique skills, talent, and experience. You and the
Company acknowledge and agree that your violation of one or all of paragraphs
9(a) through (h) of this Agreement will result in irreparable damage to the
Company and/or its affiliated companies and, accordingly, the Company may obtain
injunctive and other equitable relief for any breach or threatened breach of
such paragraphs, in addition to any other remedies available to the Company.

 

  (i) Survival; Modification of Terms. The obligations set forth under
paragraphs 9(a) through (i) shall remain in full force and effect for the entire
period provided therein notwithstanding the termination of your employment under
this Agreement for any reason or the expiration of the Term; provided, however,
that your obligations under paragraph 9(a) (but not under any other provision of
this Agreement) shall cease if you terminate your employment for Good Reason or
the Company terminates your employment without Cause and you notify the Company
in writing that you have elected to waive your right to receive, or to continue
to receive, termination payments and benefits under paragraphs 10(d)(i) through
(vi). You and the Company agree that the restrictions and remedies contained in
paragraphs 9(a) through (h) are reasonable and that it is your intention and the
intention of the Company that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. If a court of competent
jurisdiction shall find that any such restriction or remedy is unenforceable but
would be enforceable if some part were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with the
modification necessary to make it enforceable.

 

10. Termination.

 

  (a)

Termination for Cause. The Company may, at its option, terminate your employment
under this Agreement for Cause and thereafter shall have no obligations under
this Agreement, including, without limitation, any obligation to pay Annual
Salary or Annual Incentive or provide benefits. “Cause” shall mean exclusively:
(i) embezzlement, fraud or other conduct that would constitute a felony (other
than traffic-related citations); (ii) willful unauthorized disclosure of
Confidential



--------------------------------------------------------------------------------

Joseph G. NeCastro

March 29, 2010

Page 7

 

  Information; (iii) your material breach of this Agreement; (iv) your gross
misconduct or gross neglect in the performance of your duties hereunder;
(v) your willful failure to cooperate with a bona fide internal investigation or
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other material reasonably known to be relevant to such an
investigation, or the willful inducement of others to fail to cooperate or to
destroy or fail to produce documents or other material; or (vi) your willful and
material violation of the Company’s written conduct policies, including but not
limited to the Company’s Employment Handbook and Ethics Code. The Company will
give you written notice prior to terminating your employment pursuant to (iii),
(iv), (v), or (vi), of this paragraph 10(a), setting forth the nature of any
alleged failure, breach or refusal in reasonable detail and the conduct required
to cure. Except for a failure, breach or refusal which, by its nature, cannot
reasonably be expected to be cured, you shall have twenty (20) business days
from the giving of such notice within which to cure any failure, breach or
refusal under (iii), (iv), (v), or (vi) of this paragraph 10(a); provided,
however, that, if the Company reasonably expects irreparable injury from a delay
of twenty (20) business days, the Company may give you notice of such shorter
period within which to cure as is reasonable under the circumstances.

 

  (b) Good Reason Termination. You may terminate your employment under this
Agreement for Good Reason at any time during the Term by written notice to the
Company. “Good Reason” shall mean without your consent (other than in connection
with the termination or suspension of your employment or duties for Cause or in
connection with your Permanent Disability) exclusively: (i) a material
diminution in your authority, duties, or responsibilities; (ii) a material
diminution in the authority, duties, or responsibilities of the supervisor to
whom you are required to report; (iii) a requirement that you report to someone
else other than your Reporting Senior or similar positions then in effect that
results in a material change in your reporting structure; (iv) a material
diminution in the budget over which you retain authority (except for good faith
budget adjustments necessitated by the legitimate business needs of the
Company); (v) a material change in geographic location at which you must perform
services under this Agreement from the Company’s offices at which you were
principally employed, other than Knoxville, Tennessee; or (vi) any other action
or inaction that constitutes a material breach by the Company of the terms of
the Agreement. A termination of your employment shall not be deemed to be for
Good Reason unless: (1) you provide notice to the Company of the existence of
the event or condition constituting the basis for your Good Reason termination
within thirty (30) days after such event or condition initially occurs or
exists; (2) the Company fails to cure such event or condition within thirty
(30) days after receiving such notice; and (3) your termination of employment
occurs not later than ninety (90) days after such event or condition initially
occurs or exists.

 

  (c) Termination Without Cause. The Company may terminate your employment under
this Agreement without Cause at any time during the Term by written notice to
you at least 30 days prior to the date of such termination. In the event your
employment is terminated pursuant to this paragraph, in addition to the payments
and benefits referenced in paragraph 10(d) below, you shall be paid $15,000 for
tax and financial planning services. The payment shall be a fixed amount payable
in a lump sum within 30 days of the termination of employment.

 

  (d) Termination Payments/Benefits. In the event that your employment
terminates under paragraph 10(b) or (c), you shall thereafter receive the
following, less applicable deductions and withholding taxes:



--------------------------------------------------------------------------------

Joseph G. NeCastro

March 29, 2010

Page 8

 

  (i) A lump sum payment equal to 2.5 times your Annual Salary, as in effect on
the date on which your employment terminates. Such payment shall be made within
thirty (30) days of the termination of your employment;

 

  (ii) A lump sum payment equal to your Annual Incentive that would have been
payable for the calendar year of your termination under the Annual Incentive
Plan if you had remained employed for the entire year, based on actual
performance during the entire year and without regard to any discretionary
adjustments that have the effect of reducing the amount of your Annual Incentive
(other than discretionary adjustments applicable to all similarly situated
executives in the plan who did not terminate employment), pro-rated for the
portion of the year through the date of termination. Such payment shall be made
at the same time that payments are made to other participants in the Annual
Incentive Plan for that year and shall be in lieu of any Annual Incentive that
you would have otherwise been entitled to receive under the terms of the Annual
Incentive Plan for the year of termination;

 

  (iii) A lump sum payment equal to 2.5 times your target Annual Incentive in
effect on the date on which your employment terminates. Such payment shall be
made within thirty (30) days of the termination of your employment;

 

  (iv) A lump sum, payable within thirty (30) days after the termination of your
employment, equal to the sum of:

 

  (A) the excess, if any, of (1) the actuarial equivalent of the benefit under
the Scripps Networks Interactive Pension Plan or its successor (the “Pension
Plan”) and the Scripps Networks Interactive, Inc. Supplemental Executive
Retirement Plan or its successor (the “SERP”) (utilizing actuarial assumptions
and factors no less favorable to you than the most favorable of those in effect
under the Pension Plan for computing lump sum benefit payments at any time
during the Term) that you would have received under the terms of those plans as
in effect on January 1, 2010, or if more favorable to you, on your termination
of employment, if your employment had continued for a number of years (or
fractions thereof) in the period commencing on the day immediately following
your date of termination and ending on the date that you would have attained
both age 55 with at least 10 “years of service” (within the meaning of the SERP
as in effect on January 1, 2010), assuming for this purpose that: (x) your age
and vesting service (but not your benefits service) is increased by the number
of years that you are deemed to be so employed, and (y) the rate of base salary
and bonus for each year that you are deemed to be so employed shall be
determined by reference to your Annual Salary and Annual Incentive, over (2) the
actuarial equivalent of your actual benefit, if any, under the Pension Plan and
the SERP (utilizing actuarial assumptions and factors no less favorable to you
than the most favorable of those in effect under the Pension Plan for computing
lump sum benefit payments at any time during the Term) as of your date of
termination, plus

 

  (B)

an amount, if any, equal to the sum of the Nonelective Contributions as defined
under the Scripps Networks Interactive 401K Savings Plan and Supplemental
Contributions as defined under the Scripps Networks Interactive, Inc.
Supplemental Contribution Plan (or their successors) that you would have
received under the terms of those plans as in effect on January 1, 2010, or if
more favorable to you, on your termination of employment, if your employment had
continued for a number of years (or fractions thereof) in the period commencing
on the day immediately following your date of termination and ending on the date
that you would have attained both age 55 with at least 10 “years of service”
(within the meaning of the SERP as in effect on January 1,



--------------------------------------------------------------------------------

Joseph G. NeCastro

March 29, 2010

Page 9

 

  2010), assuming for this purpose that: (1) your age and years of nonelective
contribution service are increased by the number of years (or fractions thereof)
that you are deemed to be so employed, (2) the Company’s allocation rate is
equal to the rate in effect on January 1, 2010, or if greater, the rate in
effect immediately prior to your termination of employment, and (3) the rate of
base salary and bonus for each year that you are deemed to be so employed shall
be determined by reference to your Annual Salary and Annual Incentive;

 

  (v) To the extent you (and your eligible dependents) are enrolled in a Company
medical and/or dental plan at the time your employment terminates and you elect
to continue such coverage under COBRA or you are eligible for and elect early
retiree medical benefits, within thirty (30) days of the date of your
termination you will receive a lump sum payment equal to 18 months of the COBRA
premium in effect at the time of your termination for such coverage, which
payment, which payment shall be grossed-up to cover the taxes applicable to such
payment (it being understood that the payment will be included in your income
for tax purposes to the extent required by law and the Company may withhold
taxes from your compensation for this purpose); and

 

  (vi) The Company shall take all steps reasonably necessary to continue the
life insurance coverage pursuant to the policy then covering the employees of
the Company (and if the policy cannot be continued in its then-current form, the
Company shall exercise any required conversion features to continue the policy)
in the amount then furnished to the Company employees, at no cost to you, until
the end of the Term. The amount of such coverage will be reduced by the amount
of life insurance coverage furnished to you at no cost by a third party
employer.

 

  (e) Termination of Benefits. Notwithstanding anything in this Agreement to the
contrary (except as otherwise provided in paragraph 10(d) with respect to
medical and dental benefits and life insurance), participation in all the
Company benefit plans and programs will terminate upon the termination of your
employment except to the extent otherwise expressly provided in such plans or
programs and subject to any vested rights you may have under the terms of such
plans or programs.

 

  (f) Resignation from Official Positions. If your employment with the Company
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with the
Company or any of its affiliated companies and all board seats or other
positions in other entities you held on behalf of the Company. If, for any
reason, this paragraph 10(f) is deemed insufficient to effectuate such
resignation, you agree to execute, upon the request of the Company, any
documents or instruments which the Company may deem necessary or desirable to
effectuate such resignation or resignations, and you hereby authorize the
Secretary and any Assistant Secretary of the Company to execute any such
documents or instruments as your attorney-in-fact.

 

11.

Severance Contingent On Release, Waiver and Non-Compete Agreement. If, pursuant
to paragraph 1, the Company gives written notice that it does not intend to
employ you beyond the expiration of the Term, as originally provided or as
automatically renewed, and your employment hereunder ends as a result, if you
execute and do not later revoke or materially violate the Release, Waiver and
Non-Compete Agreement in a form materially similar to the document attached
hereto as Exhibit A, you will be entitled to the benefits described in
paragraphs 10(d)(i) – (vi). The Release, Waiver and Non-Compete Agreement must
be executed by you and become effective and irrevocable in accordance with its
terms no later than the thirtieth (30th) day following termination of your
employment (the “Release Date”), or such longer period as required by law.
Payment of the benefits



--------------------------------------------------------------------------------

Joseph G. NeCastro

March 29, 2010

Page 10

 

  described in paragraphs 10(d)(i), (ii) and (iv) shall be made within thirty
(30) days after the Release Date, but in no event later than March 15 of the
calendar year immediately following the calendar year in which your employment
terminates.

 

12. Change in Control Protections. You shall be included in and covered by the
Company’s Executive Change in Control Plan, which is incorporated herein by
reference. Your Termination Pay Multiple, as defined in the Plan, will be at
least “2.5.” In the event that such plan is terminated or you are excluded from
the plan for any reason during the Term, the Company agrees to promptly amend
this Agreement so that you are similarly covered and eligible for the same
benefits and protection thereunder.

 

13. Company’s Policies. You agree that, during your employment hereunder, you
will comply in all material respects with all of the Company’s written policies,
including, but not limited to, the Company’s Employee Handbook and Code of
Ethics.

 

14. Indemnification; Liability Insurance. If you are made a party to, are
threatened to be made a party to, receive any legal process in, or receive any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you were an officer, director,
employee, or agent of the Company or any of its affiliated companies, or were
serving at the request of or on behalf of the Company or any of its affiliated
companies, the Company shall indemnify and hold you harmless to the fullest
extent permitted or authorized by the Company’s Articles of Incorporation or
Code of Regulations or, if greater, by the laws of the State of Ohio, against
all costs, expenses, liabilities and losses you incur in connection therewith.
Such indemnification shall continue even if you have ceased to be an officer,
director, employee or agent of the Company or any of its affiliated companies,
and shall inure to the benefit of your heirs, executors and administrators. The
Company shall reimburse you for all costs and expenses you incur in connection
with any Proceeding within 20 business days after receipt by the Company of a
written requests for such reimbursement and appropriate documentation associated
with such expenses. In addition, the Company agrees to maintain a director’s and
officer’s liability insurance policy or policies covering you at a level and on
terms and conditions no less favorable than the Company provides it directors
and senior-level officers currently (subject to any future improvement in such
terms and conditions), until such time as legal or regulatory action against you
are no longer permitted by law.

 

15. Notices. All notices under this Agreement must be given in writing, by
personal delivery facsimile or by mail, if to you, to the address shown on this
Agreement (or any other address designated in writing by you), with a copy to
any other person you designate in writing, and, if to the Company, to your
Reporting Senior to the address shown on this Agreement (or any other address
designated in writing by the Company), with a copy, to the attention of the
Company’s Chief Legal Officer. Any notice given by mail shall be deemed to have
been given three days following such mailing.

 

16.

Assignment. This is an Agreement for the performance of personal services by you
and may not be assigned by you, without the prior written consent of the
Company, otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by your legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. Except as provided in the
immediately following sentence, this Agreement shall not be assignable by the
Company without your prior written consent. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. “Company” means the Company as defined



--------------------------------------------------------------------------------

Joseph G. NeCastro

March 29, 2010

Page 11

 

  in this Agreement and any successor to its business and/or assets as described
above that assumes and agrees to perform this Agreement by operation of law or
otherwise.

 

17. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio. The Parties agree that any
conflict of law rule that might require reference to the laws of some
jurisdiction other than Ohio shall be disregarded. Each Party hereby agrees for
itself and its properties that the courts sitting in Hamilton County shall have
sole and exclusive jurisdiction and venue over any matter arising out of or
relating to this agreement, or from the relationship of the Parties, or from the
Executive’s employment with the Company, or from the termination of the
Executive’s employment with the Company, whether arising from contract, tort,
statute, or otherwise, and hereby submits itself and its property to the venue
and jurisdiction of such courts.

 

18. No Implied Contract. Nothing contained in this Agreement shall be construed
to impose any obligation on the Company or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

 

19. Entire Understanding. Except where specifically stated otherwise herein,
this Agreement contains the entire understanding of the parties hereto relating
to the subject matter contained in this Agreement, and can be changed only by a
writing signed by both parties.

 

20. Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

 

21. Deductions and Withholdings. All amounts payable under this Agreement shall
be paid less deductions and income and payroll tax withholdings as may be
required under applicable law and any property (including shares of the
Company’s Class A Common Stock), benefits and perquisites provided to you under
this Agreement shall be taxable to you as may be required under applicable law.

 

22. Compliance with Section 409A of the Code.

 

  (a) Section 409A of the Internal Revenue Code (“Section 409A”) imposes payment
restrictions on “separation pay” (i.e., payments owed to you upon termination of
employment). Failure to comply with these restrictions could result in negative
tax consequences to you, including immediate taxation, interest and a 20%
penalty tax. It is the Company’s intent that this Agreement be exempt from the
application of, or otherwise complies with, the requirements of Section 409A.
Specifically, any taxable benefits or payments provided under this Agreement are
intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the involuntary separation pay
exceptions to Section 409A of the Code, to the maximum extent possible. If
neither of these exceptions applies, then notwithstanding any provision in this
Agreement to the contrary:

 

  (i)

All amounts that would otherwise be paid or provided during the first six months
following the date of termination shall instead be accumulated through and paid
or provided (together with interest on any delayed payment at the applicable
federal rate under the Internal



--------------------------------------------------------------------------------

Joseph G. NeCastro

March 29, 2010

Page 12

 

  Revenue Code), on the first business day following the six-month anniversary
of your termination of employment.

 

  (ii) Any expense eligible for reimbursement must be incurred, or any
entitlement to a benefit must be used, during the Term (or the applicable
expense reimbursement or benefit continuation period provided in this
Agreement). The amount of the reimbursable expense or benefit to which you are
entitled during a calendar year will not affect the amount to be provided in any
other calendar year, and your right to receive the reimbursement or benefit is
not subject to liquidation or exchange for another benefit. Provided the
requisite documentation is submitted, the Company will reimburse the eligible
expenses on or before the last day of the calendar year following the calendar
year in which the expense was incurred.

 

  (b) For purposes of this Agreement, “termination of employment” or words or
phrases to that effect shall mean a “separation from service” within the meaning
of Section 409A.

If the foregoing correctly sets forth our understanding, please sign, date and
return all three (3) copies of this Agreement to the undersigned for execution
on behalf of the Company; after this Agreement has been executed by the Company
and a fully-executed copy returned to you, it shall constitute a binding
agreement between us.

Sincerely yours,

Kenneth W. Lowe

 

ACCEPTED AND AGREED:

                                       
                                                           

Joseph G. NeCastro Dated:                                      
                                               



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE, WAIVER AND NON-COMPETE AGREEMENT

This Release, Waiver and Non-Compete Agreement (the “Agreement”) is entered by
and between                      (the “Executive”) and Scripps Networks
Interactive, Inc. (the “Company”).

WITNESSETH:

WHEREAS, the Company and Executive entered into that certain Employment
Agreement dated                      (the “Employment Agreement”);

WHEREAS, paragraph 11 of the Employment Agreement specifically provides that the
Executive is required to sign and not revoke this Agreement to receive the
payment of certain severance benefits under that paragraph following termination
of employment;

WHEREAS, the Company and Executive desire to enter into this Agreement to give
effect to the foregoing, and to agree on and/or reaffirm certain rights,
obligations and understandings that shall survive the Employment Agreement; and

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Employment Agreement and other valuable consideration, the receipt of which
is hereby acknowledged, the parties agree as follows:

1. Reference and Definitions. The Employment Agreement shall be incorporated
herein for reference, but only to the extent specifically called for hereunder.
The capitalized terms contained in this Agreement shall, to the extent they are
the same as those used in the Employment Agreement, shall carry the same meaning
as in the Employment Agreement.

2. Severance and Other Benefits. In consideration for Executive executing and
not revoking or materially violating this Agreement and for his/her compliance
with its terms and those certain Covenants that shall survive the Employment
Agreement specified in paragraph 5 below, the Company shall provide the payments
and benefits described in paragraph 10 of the Employment Agreement (the
“Severance Benefits”) at the times set forth in the Employment Agreement.

3. General Release and Waiver of Claims. In exchange for and in consideration of
the Severance Benefits, Executive, on behalf of himself/herself and his/her
successors, assigns, heirs, executors, and administrators, hereby releases and
forever discharges the Company and its parents, affiliates, associated entities,
representatives, successors and assigns, and their officers, directors,
shareholders, agents and employees from all liability, claims and demands,
actions and causes of action, damages, costs, payments and expenses of every
kind, nature or description arising out of his/her employment relationship with
the Company, the ending of his/her employment on                     ,
20        , or those arising out of the Employment Agreement. These claims,
demands, actions or causes of action include, but are not limited to, actions
sounding in contract, tort, discrimination of any kind, and causes of action or
claims arising under federal, state, or local laws, including, but not limited
to, claims under Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers Benefit Protection Act of 1990, the Americans With
Disabilities Act, and any similar state or local laws. Executive further agrees
that Executive will neither seek nor accept any further benefit or consideration
from any source whatsoever in respect to any claims which Executive has asserted
or could have asserted against the Company. Executive represents to his/her
knowledge neither Executive nor any person or entity acting on Executive’s
behalf or with Executive’s authority has asserted with any federal, state, or
local judicial or administrative body any claim of any kind based on or arising
out of any aspect of Executive’s employment with the Company or the ending of
that employment. If Executive, or any person or entity representing Executive,
or any



--------------------------------------------------------------------------------

federal, state, or local agency, asserts any such claim, this Release and Waiver
Agreement will act as a total and complete bar to recovery of any judgment,
award, damages, or remedy of any kind. This Release and Waiver Agreement does
not waive any rights or claims that may arise after the date the waiver is
executed.

4. No Admission of Liability. It is understood and agreed that this Agreement is
a compromise of any alleged claims and that the making of this offer, the
entering into of this Agreement, and the benefits paid to Executive are not to
be construed as an admission of liability on the part of the Company, and that
all liability is expressly denied by the Company.

5. Non-Compete. In exchange for and in consideration of the Severance Benefits,
Executive agrees that, for the twelve (12) months following the effective date
hereof, he/she shall not directly or indirectly engage in or participate as an
owner, partner, stockholder, officer, employee, director, agent of or consultant
for any business competitive with any business of the Company, without the prior
written consent of the Company; provided , however , that this provision shall
not prevent Executive from investing as a less-than-one-percent (1%) stockholder
in the securities of any company listed on a national securities exchange or
quoted on an automated quotation system.

6. SURVIVING COVENANTS. EXECUTIVE AND THE COMPANY HEREBY ACKNOWLEDGE AND AFFIRM,
TO THE EXTENT APPLICABLE, THEIR RESPECTIVE CONTINUING OBLIGATIONS WITH RESPECT
TO THOSE CERTAIN COVENANTS CONTAINED IN THE EMPLOYMENT AGREEMENT, WHICH ARE
INCORPORATED HEREIN BY REFERENCE, SPECIFICALLY: SECTION 9(B) CONFIDENTIAL
INFORMATION; SECTION 9(C) NO SOLICITATION OR INTERFERENCE; SECTION 9(D)
OWNERSHIP OF WORKS; SECTION 9(E) LITIGATION; SECTION 9(G) NON-DISPARAGEMENT;
9(H) INJUNCTIVE RELIEF; AND 9(I) SURVIVAL; MODIFICATION OF TERMS.

7. Return of Property. Executive represents that he or she has returned any and
all property, including duplicates or copies thereof, belonging to the Company,
including, but not limited to: keys, security cards, documents, equipment,
supplies, customer lists, customer information, and confidential information.

8. Business Expense Reports and Reconciliation of Company Charge Card Expenses.
Executive agrees that the Severance Benefits shall not be paid until Executive
submits all required business expense reports, if any, and pays for any and all
non-business charges on the Company’s charge card or otherwise for which he/she
is personally responsible, within thirty (30) days following termination of
employment with the Company.

9. Severability/Waivers. Executive agrees that if any provision of this
Agreement shall be held invalid or unenforceable, that such provision shall be
modified to the extent necessary to comply with the law, or if necessary
stricken, but the parties agree that the remainder of this Agreement shall
nevertheless remain in full force and effect. No waiver of any term or condition
of this Agreement or any part thereof shall be deemed a waiver of any other
terms or conditions of this Agreement or of any later breach of this Agreement.

10. Confidentiality. The terms of this Agreement shall remain confidential, and
neither Executive nor the Company will publish or publicize the terms of this
Agreement in any manner, unless specifically required to do so by valid law or
regulatory requirement, which, in such case, the disclosing party shall provide
the other party reasonable advance notice. Executive shall not discuss or reveal
the terms of this Agreement to any persons other than his/her immediate family,
personal attorney, and financial advisors.

11. Binding Agreement. The rights and obligations of the Company under this
Agreement shall inure to the benefit of, and shall be binding on, the Company
and its successors and assigns, and the rights and obligations (other than
obligations to perform services) of Executive under this Agreement shall



--------------------------------------------------------------------------------

inure to the benefit of, and shall be binding upon, Executive and his/her heirs,
personal representatives and successors and assigns. Except to the extent
specifically provided for in paragraphs 1, 2 and 5 above, upon its execution,
this Agreement shall supersede and render null and void any and all previous
agreements, arrangements, or understandings between you and the Company
pertaining to Executive’s employment with the Company, including, but not
limited to the Employment Agreement.

12. Notices. All notices under this Agreement must be given in writing, by
personal delivery facsimile or by mail, if to you, to the address shown on this
Agreement (or any other address designated in writing by you), with a copy to
any other person you designate in writing, and, if to the Company, to the
address shown on this Agreement (or any other address designated in writing by
the Company), with a copy, to the attention of the Company’s Chief Legal
Officer. Any notice given by mail shall be deemed to have been given three days
following such mailing.

13. Governing Law. This Agreement shall be governed by and construed exclusively
in accordance with the laws of the State of Ohio. The Parties agree that any
conflict of law rule that might require reference to the laws of some
jurisdiction other than Ohio shall be disregarded. Each Party hereby agrees for
itself and its properties that the courts sitting in Hamilton County shall have
sole and exclusive jurisdiction and venue over any matter arising out of or
relating to this Agreement, or from the relationship of the Parties, or from the
Executive’s employment with the Company, or from the termination of the
Executive’s employment with the Company, whether arising from contract, tort,
statute, or otherwise, and hereby submits itself and its property to the venue
and jurisdiction of such courts.

14. Revocation Period. Executive agrees that Executive has read this Agreement
and is hereby advised and fully understands his/her right to discuss all aspects
of this Agreement with Executive’s attorney prior to signing this Agreement.
Executive has carefully read and fully understands all of the provisions of this
Agreement. Executive acknowledges that he/she has been given at least twenty-one
(21) days to discuss, review, and consider all of the terms, conditions, and
covenants of this Agreement. Executive understands that this Agreement does not
become effective or enforceable until seven (7) days after it has been executed
by Executive. During the seven-day period following its execution, Executive may
revoke this Agreement in its entirety by providing written revocation to the
Company by notice to the Company pursuant to paragraph 12, in which case this
Agreement shall be on no further legal force or effect.

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate on the
date(s) specified below.

SAMPLE RELEASE ONLY

DO NOT SIGN

 

EXECUTIVE

   SCRIPPS NETWORKS INTERACTIVE, INC.

Name:_________________________________    

   By:______________________________    

                (please print)

   Its:______________________________    

Signature:______________________________    

   Date:_____________________________    

Date:_______________________________________    

  

Witness’s Name:______________________________    

  



--------------------------------------------------------------------------------

Witness’s

  

Signature:_____________________________    

  

Date:_________________________________    

  